88 Ill. App. 2d 1 (1967)
232 N.E.2d 72
In the Matter of the Petition of Merwyn Berkowitz and Marilyn S. Berkowitz, His Wife, To Adopt Baby Boy Spetter, a Minor.
Gen. No. 51,605.
Illinois Appellate Court  First District, Third Division.
October 19, 1967.
Norman S. Rothbart, of Chicago (Irving S. Abrams, of counsel), for appellants.
Edward J. McGinnis, guardian ad litem of Baby Boy Spetter, appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.